PER CURIAM.
Virgil King appeals the order revoking his probation and the judgment and sentence subsequently imposed.
An Anders brief1 has been filed by King’s counsel; and, although given notice of his right to file a supplemental brief, King has chosen not to do so.
While we find no substantive merit in this appeal, we note that the lower court erred in imposing court costs against King, who earlier had been adjudged insolvent. Accordingly, we strike the $13 court costs assessed against appellant but affirm the judgment and sentence as modified. See *407Brown v. State, 427 So.2d 271 (Fla. 2d DCA 1983).
HOBSON, A.C.J., and RYDER and DAN-AHY, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).